DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. US Pub 2004/0145862.
Regarding claim 1, Hill discloses, 
An electronic device (Figs. 1-13), comprising: 
a first body (element 10) provided with a front end (front end is consider from where  from where element 30 is disposed in figure 9 to element 58 is indicated end of element 10) and a rear end (rear end being where element 52 to side edge element 14 in fig 5) opposite to each other (fig 1-11); 
a supporting member (Fig. 9, element indicated by 50, 24, the various hinge movement shafts), with one terminal end pivotally connected to the rear end of the first body (as seen at the connection of element 52); 

an input assembly (element 34), rotatably connected to the second body (figs. 3-13 shows the rotational movement of the input assembly with respect to the second body 22) and suitable for being carried by the first body (figures 3-13 shows the input assembly 34 being carried by the first body 10), wherein when a lower edge of the second body is located at the front end of the first body (as seen in figure 9, the lower edge of 22 located at the front end of the first body), the input assembly protrudes out (as disclosed in figure 9, element indicated by 36 and 44 of the input assembly is protruding furthermore operation from figure 3 to fig 9 shows the input assembly being protruded and inclined) from the front end of the first body and is inclined relative to the first body (as seen in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers US Pub 2010/0271770 in view of Cipolla US Patent 6028768
Regarding claim 1, Sellers teaches, 

a first body (Figs. 2 and 6b, element 110) provided with a front end (front end is consider from where element 140 is indicated end of element 110 is on the right side of the page) and a rear end (rear end being where element 340 arch is to element 140, fig 6b) opposite to each other (fig 6b); 
a supporting member (element 160), with one terminal end pivotally connected to the rear end of the first body (160 connected at element 145 of element 110); 
a second body (element 150), pivotally connected to the other terminal end of the supporting member (connected at the other end where element 170 is indicated in figure 6b); and 
an input assembly (element 130), rotatably connected to the second body (fig 6b, element 140/145 next to element 210 of element 130 is the rotating connection) and suitable for being carried by the first body (as seen in figure 1-3, and 6b carried by first body 110), wherein when a lower edge of the second body is located at the front end of the first body (as described in above the front end thereby as seen between fig 5b and 6b such that in figure 6b the lower edge of the second body is located at the front end) , the input assembly protrudes out (as disclosed in figure 6b) from the front end of the first body.
Sellers does not teach the input assembly is inclined relative to the first body, as claimed. However, placing an input assembly at an inclined relative to the first body is not new in the art. 
Cipolla in similar field of electronic device teaches a first body (element 28) providing with a front end and a rear end opposite to each other (Figure 1-3, font end of element 28 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Sellers electronic device more specifically the input assembly and the support member such that the input assembly not only protrudes out from the front end of the first body but also is inclined relative to the first body as taught by Cipolla such modification will provide comfort to the user/operator (Col. 3, lines 50-55 and Col. 5, lines 21-23).
Regarding claim 2, Sellers as modified teaches, 
Wherein one of the second body and the input assembly is provided with a rotating shaft part (fig 6b, shows the rotating shaft part where element 140/145 is indicated close to 210, such that the hinge acts as the rotating shaft part), and the second body and the input assembly are interconnected through the rotating shaft part (as seen in figure 6b).
Regarding claim 7, Sellers as modified teaches, 
wherein when the second body is closed down on the first body, the supporting member is received at an outer side of the second body, and the input assembly is received between the second body and the first body (as seen in figures 1 and 4b closed position such 
Regarding claim 8, Sellers as modified teaches, 
wherein with pivoting of the supporting member relative to the first body and pivoting of the second body relative to the supporting member, the lower edge of the second body moves to the front end of the first body along the first body (see figures 2-3, 5b and 6b such that the operation of the electronic device is seen and as indicated in claim 1 the front end is described).
Regarding claim 9, Sellers as modified teaches,
wherein when the second body is opened up from the first body with the supporting member, the input assembly is carried by the first body, and a gap (as seen in figures 6b, the gap is consider to be the open space where element 340 is indicated) is provided between a free end of the input assembly away from the second body and the front end of the first body.
Regarding claim 10, Sellers as modified teaches,
Wherein when the supporting member is opened up from the first body (as seen in figures 3, 6b), the second body is suitable for being opened up from the supporting member so that the lower edge of the second body abuts against the first body (figures 6b, the lower edge of the second body indirectly abuts against the first body as seen also in figure 3 such that they abut in the slidable 330 and the top surface of element 110), and a free end of the input assembly away from the second body moves to the front end of the first body (as seen in figure 3 and 6b the free end being the region of the end of the input assembly 130, the end closed to the trackpad of the keyboard, moves to the front end of the first body).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers US Pub 2010/0271770 in view of Cipolla US patent 6028768 further in view of Lee et al. US Pub 2018/0356864.
Regarding claim 3, 
Sellers as modified teaches the rotating shaft part as disclosed in claim 2. 
Sellers does not teach the rotating shaft part and the other one of the second body and the input assembly are suitable for generating a magnetic attraction force to magnetically attract each other. 
Lee in similar field of electronic device teaches the rotating shaft part provided on at least the input assembly (figure 6, shows magnetic element 206 and the magnetic element 205, which includes 251/253 provided in at least the input assembly 201) and such that the rotating shaft part and the other one of the second body (second body in this case will be element 203) and the input assembly are suitable for generating a magnetic attraction force to magnetically attract each other (element 206/205 are magnetically attracting). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotating shaft part of Sellers to provide the magnetic features as taught by Lee such that the rotating shaft part and the other one of the second body and the input assembly are suitable for generating a magnetic attraction force to magnetically attract each other, such modification will render the Sellers's device to be operable such that a predetermined angle between the input assembly and the second body can be maintained based on the magnetic attractions (paragraph 9).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers US Pub 2010/0271770 in view of Cipolla US patent 6028768 further in view of Bathiche et al. US Pub 2013/0242495.
Regarding claim 4,
Sellers teaches the rotating shaft part as described in claim 2, furthermore, Sellers provides teaching that at least the input assembly (keyboard 130 fig 6b) is electrically connected to the second body (display element 150), since the keyboard and the screen are in communication since it’s a portable device (paragraph 24 of Sellers). 
Sellers does not teach wherein the rotating shaft part is provided with at least one electrical connection part, the at least one electrical connection part extends on a surface of the rotating shaft part around an axial direction of the rotating shaft part, and the input assembly is electrically connected to the second body through the at least one electrical connection part. However, providing specific type of electrical connection part at the place of a rotating shaft part is not new.
Bathiche in similar field of electronic device teaches rotating shaft part (figure 3-4, element 202, paragraph 51) is provided with at least one electrical connection part (figure 3-4, element 312 paragraph 51), the at least one electrical connection part extends on a surface of the rotating shaft part around an axial direction of the rotating shaft part (as seen in figure 4, at least around the axial direction of the rotating shaft part is where element 312 is placed), and the input assembly is electrically connected to the second body through the at least one electrical connection part (figure 3-4, paragraph 51 describes electrical communication 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sellers rotating shaft part such that the rotating shaft part is provided with at least one electrical connection part, the at least one electrical connection part extends on a surface of the rotating shaft part around an axial direction of the rotating shaft part, and the input assembly is electrically connected to the second body through the at least one electrical connection part, as taught by Bathiche, in more detail modifying the rotating shaft part to include the electrical connection part extending on a surface of the rotating shaft part around an axial direction of Sellers, such modification will provide a direct contact between the second body and input assembly and provide clean (paragraph 51, Bathiche) contact each time due to the sliding/rotational movement.
Regarding claim 5, Sellers as modified by Bathiche teaches, 
Wherein the at least one electrical connection part is disposed on the surface of the rotating shaft part (figure 3-4 of Bathiches shows the electrical connection part on the surface of the rotating shaft, furthermore as indicated in claim 4 the modified structure would render Sellers rotating shaft part to comprise electrical connection part on the surface of the rotating shaft).
Regarding claim 6, Sellers as modified by Bathiche teaches, 
Wherein the at least one electrical connection part extends around the axial direction of the rotating shaft part (as described in claim 4 the modified rotating shaft of Sellers will render .

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers US Pub 2010/0271770 in view of Cipolla US patent 6028768 further in view of Ohishi et al. US Pub 20190294212
Regarding claim 11, 
Sellers teaches the electronic device as disclosed in claim 1, furthermore, Sellers discloses the first body slidable on top of the surface of the top surface (as seen in figures 2-3). 
Sellers does not teach  a stop member, wherein the stop member is disposed at the front end of the first body, and when the lower edge of the second body is located at the front end of the first body, the stop member stops the lower edge of the second body.
Ohishi in similar field of an electronic device (figs. 3a-b, 6a, 15-21) teaches a first body (element 18) provided with a front end and a rear end opposite to each other; a second body (element 14); a support member (element 20) and an input assembly (element region indicated by 24); wherein a stop member (Figs. 15&18, element 42/48), wherein the stop member is disposed at the front end of the first body (figures 3a-b, 6a, element 42/48 placed at the front end of the first body), and when the lower edge of the second body is located at the front end of the first body, the stop member stops the lower edge of the second body (as seen in figures 6a, 17-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the front end of the first body 
Regarding claim 12, Sellers as modified by Ohishi teaches, 
wherein the stop member is rotatably connected to the first body and is suitable for rotating to at least partially protrude from the first body, so as to stop the lower edge of the second body(Figs. 13-17 of Ohishi shows the stop member 42/48 is the accommodation space and in figure 17 shows it protruding from the first body and as disclosed in figures 19-21 and at least paragraph 55, the stop member is rotating to stop the lower edge of the second body, thereby the modification as described in claim 11 will render the stop member of Ohishi to be placed with the device of Seller as described in claim 11 thereby providing the stop member to be rotatably placed, similar to this claimed, for the reasons of controlling automatic protruding when the second body reaches an area of stoppage).
Regarding claim 13, Sellers as modified by Ohishi teaches, 
comprising a magnetic member (elements 54, 56, fig 19), wherein the magnetic member is disposed at one of the stop member (the modified structured as described in claim 11 furthermore figures 19-21 of Ohishi, element 53 in the stop member 42/48) and the lower edge of the second body (fig 19, element 56), and the stop member is suitable for rotating through a magnetic attraction force between the magnetic member and the other one of the stop 
Regarding claim 14, Sellers as modified by Ohishi teaches, 
 wherein the stop member is provided with a first arm part (the modified structure of claim 11 such that Sellers as modified by Ohishi teaches in Figs. 19, 20 and 21 of Ohishi shows the detail of the stop member such that the first arm part is element 52) and a second arm part (figure 20-21, second arm part element 48), the magnetic member is disposed at the first arm part (figure 19-21, element 54 on the first arm 52), and the second arm part is suitable for protruding from the first body (as seen in figures 6a,  15 and 17) and stopping the lower edge of the second body with rotating of the stop member (paragraph 55 of Ohishi).
Regarding claim 15, Sellers as modified by Ohishi teaches, 
 wherein the second body is provided with an engaging convex part at the lower edge (as illustrated in figure 18, region where 48 is abutting the surface shaded by element 64), and when the stop member at least partially protrudes from the first body, the engaging convex part is suitable for being engaged between the stop member and the first body (figure 18, paragraph 55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection necessitated by the applicant’s amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. US Pub 2013/0314859 – teaches a keyboard/input assembly that is slidable along the base body as the display body is moved (figs. 3-4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841